Citation Nr: 0924689	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement based on 38 U.S.C. § 
1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from September 1943 to April 
1946.  He died in February 2006.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In April 2009, the appellant testified at a hearing before 
the Board at the RO; the undersigned Veterans Law Judge 
presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her notice of disagreement and again at her Board hearing, 
the appellant presented essentially two arguments: 1) that 
the Veteran's service-connected left knee disability caused 
his heart attack in 1986, with his heart disease eventually 
causing his death, and 2) that medical care that he received 
at a VA facility in May 2004 materially contributed to cause 
his eventual death.  The latter argument raises the issue of 
entitlement based on 38 U.S.C. § 1151.  See also 38 C.F.R. 
§ 3.361 (2008).  The RO has not considered that issue, which 
is inextricably intertwined with the overall cause of death 
issue.  Therefore, the case must be remanded to allow the 
agency of original jurisdiction to consider the § 1151 issue 
in the first instance.  

Further, based on the appellant's arguments, the Board 
believes that a medical opinion is needed to determine the 
relationship, if any, between the Veteran's service-connected 
left knee disability and the heart disease that was the 
primary cause of death listed on his death certificate.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the appellant to identify all 
health care providers, including nursing 
homes, who treated the Veteran during the 
last two years of his life.  In addition, 
ask her to identify the health care 
provider who treated the Veteran at the 
time of his heart attack in November 1986 
(she has already submitted one page of the 
records of that treatment, which appears to 
have been by VA).  After obtaining any 
needed signed authorization from the 
appellant, request copies of the records of 
all health care providers identified by the 
appellant that are not already of record.  
Also, as the appellant to submit all 
records in this regard that are in her 
possession.  Associate with the claims file 
all records that are received.  

2.  Then, forward the claims file to a 
cardiologist for review.  Ask the 
cardiologist to provide answers to the 
following questions:

a.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that the coronary artery 
disease and end stage cardiomyopathy 
that are listed on the death certificate 
as having caused the Veteran's fatal 
cardiac arrest were caused by his 
service-connected left knee disability?  
In this regard, the cardiologist's 
attention is drawn to the appellant's 
contention that complications of the 
Veteran's left knee disability resulted 
in his heart attack in November 1986.  

b.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that the Veteran developed 
additional disability regarding his 
heart disease as a result of VA hospital 
treatment in May 2004?  If so, 

i.  was the additional disability 
beyond the natural progress of the 
heart disease for which treatment was 
provided?  

ii.  was the additional disability the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part?  In this regard, 

(a)  did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health 
care provider, or 

(b) was the care furnished without 
the Veteran's informed consent?  

iii.  was the additional disability 
reasonably foreseeable?  

All opinions should be supported by 
adequate rationale.  

3.  After the above development has been 
completed, readjudicate the appellant's 
claim for service connection for the cause 
of the Veteran's death, including 
entitlement under 38 U.S.C. § 1151.  If the 
claim is not granted to her satisfaction, 
provide her and her representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


